DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
The present application is said to be a CON of Application No. 16/664,658.  Claims 1-20 are pending and subject to examination in this Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7, 8, 15 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 7 and 17, the term “the ground” is recited, which lacks proper antecedent basis.  In this regard, the Examiner suggests initially reciting “a ground surface”, and subsequently “the ground surface”.

Regarding claim 8, the term “the entirety” is recited, which lacks proper antecedent basis.
Regarding claim 15, the phrase “and/or” is recited, which renders the claim indefinite.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 8-12, 16 and 18 are rejected under 35 U.S.C. 103 as unpatentable over Schall (EP 1229188 A1), in view of Caminker (U.S. Patent No. 3,497,606).
Regarding independent claims 1 and 16, Schall describes an air supported structure system/method (Fig. 1; paragraph [0003]), comprising: 
at least one transportable container (container 1; figure 1 paragraph [0001]); 
a flexible outer membrane (tent lock 12 and tent 17, collectively; paragraph [0010]) configured to couple to a base in a substantially air-tight manner (tent 17 and tent lock 12 are coupled to container 1 at pivot axis 11 (base) and tent is inflated; paragraphs [0005], [0014], [0016)); 
and at least one air handling mechanism (compressor; paragraphs [0008], [0020]) contained within the at least one container configured to force air between the outer membrane and the base when the outer membrane is coupled to the base to form and maintain an enclosure there between via internal air pressure (compressor in container 1 that inflates tent 17 and keeps pressure stable; paragraph [0020)), 
wherein the system is configurable between a packaged state with the flexible outer membrane at least partially contained within the at least one container (tent 17 and tent lock 12 is inside the container in the packaged state; paragraph [0019]), and a deployed state with the flexible outer membrane being coupled to the base in the substantially air-tight manner (tarpaulin tent 17, tent lock 12 and container 1 are coupled at pivot axis 11 and tent is inflated; paragraphs [0005], [0014], [0016]) and the at least one air handling mechanism forming and maintaining the enclosure via the internal air pressure (compressor in container 1 that inflates tent 17 and keeps pressure stable; paragraph [0020]), and 
wherein, in the packaged state, the at least one transportable container forms a portion of the base (container 1 is has a bottom edge along pivot 11; figure 1 paragraph [0016]).
Schall does not appear to expressly describe an end portion of the outer membrane is coupled to an outer side face and a top side surface of the at least one transportable container in a substantially air-tight manner in at least the deployed state.  As evidenced by Caminker, it was old and well-known in the art to couple an end portion of the outer membrane to an outer side face and a top side surface of the at least one transportable container in a substantially air-tight manner in at least the deployed state (Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to couple an end portion of the outer membrane to an outer side face and a top side surface of the at least one transportable container in a substantially air-tight manner in at least the deployed state to bolster the structural integrity of the system.  
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position/orient the recited components as claimed, as such positioning/orientation is simply a matter of design choice involving only routine skill.  See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975).  Furthermore, Applicant has presented no evidence that such orienting/positioning would have been “uniquely challenging or difficult for one of ordinary skill in the art.” Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1162 (Fed. Cir. 2007) (citing KSR, 550 U.S. at 418).  The skilled artisan is “a person of ordinary creativity, not an automaton.”  KSR, 550 U.S. at 421.
Accordingly, Schall as modified by Caminker results in the claimed invention.

Regarding claim 6, Schall describes wherein the at least one transportable container forms a portion of the enclosure in the deployed state (Fig. 1).

Regarding claim 8, Schall describes wherein the entirety of the flexible outer membrane is contained within the at least one container in the packaged state (tent locks 12 with folded tent 17 are housed in a box 21 inside container 1; figure 1 paragraph [0019]).

Regarding claims 9 and 18, Schall describes wherein, in the deployed state, the at least one transportable container includes a passageway in communication with the enclosure in the deployed state (opening 16 is between the tent and the container; figure 1; paragraph [0017]).

Regarding claim 10, Schall describes wherein the passageway is in direct communication with the enclosure in the deployed state (opening 16 is directly connected to tent lock 12 and tent 17; figure 1; paragraph [0017]).

Regarding claim 11, Schall describes wherein the passageway is in communication with an intermediate structure that is in communication with the enclosure in the deployed state (Fig. 1).

Regarding claim 12, Schall describes a plurality of transportable containers (many containers; figures 2, 3, 4).

Claims 7, 13-15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as unpatentable over Schall and Caminker as applied above, and further in view of Day (U.S. Patent Application Publication No. 2017/0058553).
Regarding claim 7, Schall does not appear to disclose wherein the base further comprises at least one of the ground of a particular location and a foundation structure. Day does disclose wherein the base further comprises at least one of the ground of a particular location and a foundation structure (the support surface 46 is the ground; paragraph [0016]). It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove the base of Schall to have its base on the ground in the same manner as Day, for the advantage of securing down the tent to something that will not move, this will provide a stronger more secure support of the tent.

Regarding claims 13 and 19, Day describes wherein the at least one air handling mechanism (blower 38; paragraph [0015]) is operable via electrical power (blower 38 electrically coupled to the generator 36; paragraph [0015]), and further comprising an electrical power generating mechanism configured to provide electrical power to the at least one air handling mechanism (generator 36 provides electrical power for the blower 38; paragraph [0015)). 

Regarding claims 14 and 20, Day describes wherein the electrical power generating mechanism is contained within at least one of the transportable containers at least in the packaged state (generator 36 is coupled to a trailer 12; paragraph [0014)). 

Regarding claim 15, Day describes wherein the at least one air handling mechanism is further configured to at least one of selectively cool the forced air, selectively heat the forced air, and selectively add substances to and/or remove substances from the forced air (blower 38 is an HVAC unit able to cool or heat; paragraph [0015]). 

Regarding claim 17, Schall describes wherein coupling the outer membrane to the base comprises coupling at least one second portion of the outer membrane to the base in a substantially air-tight manner (tarpaulin tent 17, tent lock 12 and container 1 are coupled at pivot axis 11 and tent is inflated; paragraphs [0005], [0014], [0016]).  Schall does not appear to disclose wherein the base further comprises at least one of the ground of a particular location and a foundation structure. Day does disclose wherein the base further comprises at least one of the ground of a particular location and a foundation structure (the support surface 46 is the ground; paragraph [0016]). It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove the base of Schall to have its base on the ground in the same manner as Day, for the advantage of securing down the tent to something that will not move, this will provide a stronger more secure support of the tent.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Please be advised that a web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as unpatentable over claims 1-24 of U.S. Patent No. 10,900,250.
Although the conflicting claims are not identical, they are not patentably distinct from each other because all of the structural elements recited in the rejected claims are present in the noted claims of the '250 patent or they are obvious variants.
Moreover, the Examiner notes that the Restriction Requirement in Application No. 16/664,658 was withdrawn in the Notice of Allowance mailed on 11 September 2020.  Accordingly, it is the Examiner’s view that the rejected claims are properly subject to rejection for double patenting.

Allowable Subject Matter
Subject to overcoming the double patenting rejection set forth above, claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Refer to the attached Form PTO-892.
Authorization for Email Communication – In the event Applicant wishes to communicate with the Examiner via electronic mail, written authorization should be provided in Applicant’s next response.  See MPEP § 502.03.  The following is a sample authorization form which may be used by Applicant:
Recognizing that Internet communications are not secure, we hereby authorize the USPTO to communicate with any authorized representative concerning any subject matter of this application by electronic mail.  We understand that a copy of these communications will be made of record in the application file.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY MINTZ/Primary Examiner, Art Unit 3635